PER CURIAM.
We affirm the denial of appellant’s motion to correct his illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a), claiming incorrect calculations on the sentencing scoresheet. In his first point, he alleges that his sentence for robbery was scored at ninety-eight points because of a firearm, rather than robbery without a firearm. Although appellant is correct that the reference to a firearm was deleted in the final judgment, the sentence scoresheet would have been the same if the robbery had been committed with a deadly weapon. Thus, there does not appear to be any calculation error. To the extent that appellant’s claim turns on an evidentiary dispute, it is not cognizable under a rule 3.800 motion.
Appellant also argues that his scoresheet improperly included seventeen points for “legal constraint.” The state concedes this point, but we agree with the state’s contention that any error is harmless as the points would have changed neither the recommended nor the permitted ranges for appellant’s sentence. See Sellers v. State, 578 So.2d 339 (Fla. 1st DCA), approved, 586 So.2d 340 (Fla.1991).
GLICKSTEIN, WARNER and GROSS, JJ., concur.